BRYNER, Chief Judge,
dissenting.
Brian Graham was charged with sale of marijuana to Frank Kawagley, a Bethel police informant, on October 7, 1981. At trial, Kawagley testified that on the night of October 7 he had been furnished by police with marked money, that he had traveled directly to Graham’s residence and purchased marijuana from him, and that he had returned directly to the police with the purchased marijuana. Kawagley denied visiting with anybody else on the night of the sale, and he expressly stated that he had not contacted John McIntyre. In an effort to discredit Kawagley, the defense called McIntyre, who testified that Kawag-ley had, in fact, come to his house on the night of October 7 and asked to borrow some marijuana. McIntyre refused to answer the prosecution’s question on cross-ex*1194amination as to whether he actually gave Kawagley marijuana. It is undisputed in the record that McIntyre’s refusal to answer this question was based on the invocation of his constitutional right against self-incrimination. The jury, however, was not expressly informed of McIntyre’s reason for declining to answer the prosecution’s question.
Thereafter, in the course of the rebuttal portion of his final argument, the prosecutor stated: “[Defense counsel] says this pot could have come from any number of places. Did it come from Mr. McIntyre? I asked Mr. McIntyre.” This remark amounted to a comment on McIntyre’s silence that was made in a manner unmistakably calculated to mislead the jury. It insinuated that McIntyre would have testified he had not given Kawagley any marijuana if the state had not been prevented from eliciting this testimony.
Graham promptly and appropriately objected, and the trial court correctly sustained the objection, ordering the jury to disregard the prosecutor’s statement. Immediately on the heels of this ruling, however, the prosecutor added: “Mr. McIntyre wasn’t my witness, ladies and gentlemen.” This second remark exacerbated the impropriety of the preceding comment by suggesting to the jury that it was Graham who was somehow responsible for McIntyre’s refusal to say whether he had provided Ka-wagley with marijuana.
After conclusion of the prosecution’s rebuttal, Graham promptly sought to have the court declare a mistrial based on the prosecutor’s comments concerning McIntyre’s silence. The trial judge denied this motion, indicating his belief that the earlier cautionary instruction that he had given was sufficient.
In my view, the remarks of the prosecutor challenged in this case were flagrantly improper and highly likely to mislead the jury. I cannot agree that the cautionary instruction initially given by the trial judge was sufficient to cure the potential for prejudice created by the improper remarks. The jury was told only to disregard the district attorney’s comment that he had asked McIntyre if McIntyre gave Kawagley marijuana. While jurors might easily have disregarded the remark itself, it would have been far more difficult for them to disregard the inference obviously intended by this remark. Nor was the jury expressly told to disregard this inference. Moreover, the timing of the trial court’s ruling left the jury free to consider the prosecutor’s second remark — that McIntyre was a witness presented by the defense. Consequently, I would find that the trial court’s cautionary instruction was inadequate under the circumstances. Given the nature of the prosecutor’s improper argument, I think that Graham would adequately have been protected from the possibility of prejudice only if the jury had been expressly informed that McIntyre’s refusal to answer was based on the invocation of his right against self-incrimination.
While I agree that the need for a mistrial would clearly have been obviated by instructing the jury as to the reason for McIntyre’s refusal to answer the prosecution’s question, and while I further agree that this case presents a close question, on balance I cannot conclude that Graham’s failure to request such an instruction as an alternative to his motion for mistrial constituted a waiver. In moving for a mistrial, Graham apprised the court, in clear, concise and unequivocal terms, of the nature of the state’s error and of his contention that the trial court’s initial cautionary instruction was insufficient to cure that error. This is all that is required to preserve the issue for appeal. See Alaska R.Evid. 103(a)(1). I believe that Graham’s motion for mistrial necessarily implied that, if some intermediate form of relief was appropriate, it should have been resorted to; the mistrial motion effectively conveyed Graham’s belief that something more was necessary than the initial cautionary instruction given by the court. There is no danger in this case that the court could have been misled by the nature of Graham’s motion to believe that Graham was, in effect, demanding all or nothing — that a mistrial be granted or that *1195nothing further be done to correct the state’s error. Nor is there anything equivocal about the trial court’s ruling that its initial cautionary instruction was sufficient to cure any error created by the prosecution’s improper argument. It is this ruling that Graham appeals, and it is this ruling that I believe to be incorrect.
Under these circumstances, I believe that reliance on a theory of waiver to deny relief to Graham seems singularly inappropriate. Not only does such a ruling impose an unnecessary and unrealistic burden of formalism on the defense, but it also permits the state to profit by a conviction won through deliberate or reckless misconduct affecting the heart of the jury’s truthfinding function. I therefore dissent.